Title: To Thomas Jefferson from Hiram Haines, 11 September 1824
From: Haines, Hiram
To: Jefferson, Thomas


                        Honored Sir,
                        
                            Petersburg, Va
                            September 11th 1824
                    I have to crave your indulgence for the liberty I again take, in troubling you with a trifle, of which I ask your acceptance, in the spirit that prompts the offering. Your time is too valuable to be engrossed by me in any shape, and hereafter I shall not pursuade myself  on any occasion, to do so: in preserving this short note, I feel therefore as if I was taking a cast, let me add, a painful farewell, of one whom as I ever have, I ever shall, continue to reverence, admire and respect.
                        Hiram Haines